Filed 3/24/16 P. v. Chavez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




THE PEOPLE,                                                                                  C078834

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF132857)

         v.

SERGIO CHAVEZ,

                   Defendant and Appellant.




         Following the denial of his motion to suppress evidence pursuant to Penal Code
section 1538.5,1 a jury found defendant Sergio Chavez guilty of one count of assault with
a semiautomatic firearm (§ 245, subd. (b)) and one count of being a felon in possession of
a firearm (§ 29800, subd. (a)(1)). The jury also found that defendant personally used a
firearm within the meaning of section 12022.5, subdivision (a). In a bifurcated
proceeding, the trial court found true the allegations that defendant had a prior strike
conviction (§ 667, subds. (c), (e)(1)), a prior serious felony conviction (§ 667, subd. (a)),



1   Undesignated statutory references are to the Penal Code.

                                                             1
and had served two prior prison terms (§ 667.5, subd. (b)). The trial court sentenced
defendant to 34 years in prison.
       On appeal, defendant contends the trial court erred in denying his motion to
suppress evidence. Defendant further contends the trial court violated section 654 by
imposing a concurrent sentence for the unlawful possession of a firearm offense. We
disagree and shall affirm.
                                   I. BACKGROUND
       The facts are taken from the evidence presented at the hearing on defendant’s
motion to suppress. Around 8:20 p.m. on July 21, 2013, a single shot from a gun was
fired inside an apartment on East 8th Street in Davis.2 Prior to the shooting, the female
victim saw her ex-boyfriend, defendant, and defendant’s girlfriend get out of a white
“Camry or Civic” near her apartment.3 From her apartment, the victim yelled across the
parking lot at her ex-boyfriend, telling him to come get his “shit.” The ex-boyfriend did
not respond. However, defendant and his girlfriend yelled back at the victim, accusing
her of various things, including breaking the ex-boyfriend’s heart, and being a cheater
and a liar.
       Eventually, defendant and his girlfriend approached the victim as she was standing
in the doorway of her apartment. The victim tried to shut the door but defendant and his
girlfriend prevented her from doing so. When defendant stepped inside her apartment,
the victim retrieved a box cutter and told defendant to leave. In response, defendant
asked the victim if she “wanted to play like that.” He then pulled out a handgun and
pressed the barrel against her forehead. The victim pushed the gun away from her several



2 The bullet and the bullet casing found at the victim’s apartment were consistent with a
bullet fired from a semiautomatic nine-millimeter firearm.
3 Defendant was driving the car. His girlfriend was the registered owner of the car. For
purposes of this appeal, we will refer to the car as defendant’s car.

                                             2
times before defendant fired a shot past her head. The victim dropped to the floor,
holding her ear and head. A few seconds later, she got up and saw defendant and his
girlfriend in the parking lot. The victim then called the police.
       Around 10:10 p.m., Lieutenant Glenn Glasgow of the Davis Police Department
received a phone call about the shooting. He was advised of the circumstances
surrounding the shooting and was given the name, date of birth, and a photograph of
defendant. He then drove to Woodland to conduct surveillance on a car that matched the
description provided by the victim. The car, a 1998 Toyota Corolla, was parked near
defendant’s residence.
       Around 7:30 a.m. the next morning, Lieutenant Glasgow saw defendant drive
away in the car. Shortly thereafter, a traffic stop was conducted and defendant was
removed from the car. Defendant was taken into custody after Lieutenant Glasgow
recognized him as the individual identified by the victim. A search of defendant’s car
revealed, among other things, a cell phone and a brown leather waistband holster. The
cell phone was located in the center console near the emergency brake and gear selector,
and the holster was found on the right, rear passenger floorboard. Following the search,
defendant’s car was towed due to a concern it might be burglarized because it contained
numerous tools in the backseat. Prior to the car being towed, Lieutenant Glasgow
conducted an inventory of the items in the passenger compartment.
       Defendant was charged with, among other things, one count of assault with a
firearm (§ 245, subd. (a)) and one count of being a felon in possession of a firearm
(§ 29800, subd. (a)(1)). Prior to trial, defendant filed a motion to suppress the evidence
found in his car. In denying the motion, the trial court found the police had probable
cause to stop and arrest defendant. The trial court also found the search of defendant’s
car was justified as a search incident to arrest because the police had a reasonable basis to
believe that evidence relating to the assault with a firearm offense would be located in the



                                              3
car. The trial court further determined that the search of defendant’s car was justified as
a proper inventory search.4
       Following a jury trial, defendant was convicted of one count of assault with a
semiautomatic firearm (§ 245, subd. (b)) and one count of being a felon in possession of a
firearm (§ 29800, subd. (a)(1)).5 He was sentenced to 34 years in prison. Defendant filed
a timely notice of appeal.
                                    II. DISCUSSION
A.     Motion to Suppress
       “Our review of issues related to the suppression of evidence seized by the police is
governed by federal constitutional standards.” (People v. Lenart (2004) 32 Cal.4th 1107,
1118.) “In reviewing a trial court’s ruling on a motion to suppress evidence, we defer to
that court’s factual findings, express or implied, if they are supported by substantial
evidence. [Citation.] We exercise our independent judgment in determining whether, on
the facts presented, the search or seizure was reasonable under the Fourth Amendment.”
(Id., at p. 1119.)
       “The Fourth Amendment to the federal Constitution guarantees against
unreasonable searches and seizures by law enforcement and other government officials.”
(People v. Parson (2008) 44 Cal.4th 332, 345.) Warrantless searches are presumed to be
unreasonable, “ ‘subject only to a few specifically established and well-delineated
exceptions.’ ” (People v. Diaz (2011) 51 Cal.4th 84, 90.) The prosecution bears the




4 Shortly before trial commenced, the trial court denied defendant’s renewed motion to
suppress evidence.
5 Prior to trial, a second amended information was filed charging defendant with, among
other things, one count of assault with a semiautomatic firearm (§ 245, subd. (b)) and one
count of being a felon in possession of a firearm (§ 29800, subd. (a)(1)).

                                              4
burden of demonstrating a legal justification for a warrantless search. (People v. Redd
(2010) 48 Cal.4th 691, 719.)
       1.     Search Incident to Arrest
       Defendant contends that the search of his car was unlawful because it was not
reasonable for officers to believe that evidence related to his arrest for assault with a
firearm might be located in the car. We disagree.
       Among the exceptions to the warrant requirement is a search incident to a lawful
arrest. (See United States v. Robinson (1973) 414 U.S. 218, 224.) An automobile search
incident to a recent occupant’s arrest is constitutional if: (1) the arrestee is within
reaching distance of the passenger compartment at the time of the search; or (2) the
police have reason to believe that the vehicle contains evidence of the offense of arrest.
(Arizona v. Gant (2009) 556 U.S. 332, 343, 351.) Where neither justification is present,
“a search of an arrestee’s vehicle will be unreasonable unless police obtain a warrant or
show that another exception to the warrant requirement applies.” (Id. at p. 351.)
       We conclude defendant’s car was properly searched incident to his arrest because
there was a reasonable basis to believe it contained evidence related to defendant’s arrest
for assault with a firearm. The victim of the shooting identified defendant as the shooter
and provided a description of the car he was driving on the night of the shooting. Shortly
after the shooting occurred, the police located a car matching the description provided by
the victim. The police conducted surveillance on the car, which was parked near
defendant’s residence. Approximately 12 hours after the shooting, Lieutenant Glasgow
saw defendant in the car, driving away from where it had been located. A traffic stop
was conducted and defendant was removed from the car. During the stop and prior to the
search, Lieutenant Glasgow recognized defendant as the individual identified by the
victim as the shooter. Given these facts, the police had reasonable grounds to believe
incriminating evidence would be found in the car relating to defendant’s arrest for assault
with a firearm. Accordingly, the warrantless search of defendant’s car was a valid search

                                               5
incident to arrest. (Arizona v. Gant, supra, 556 U.S. at pp. 343, 351.) Therefore, the trial
court did not err in denying the motion to suppress evidence.
       2.     Inventory Search
       Defendant contends that the search of his car was an improper inventory search
because there was no valid justification for impounding his car. We disagree.
       Inventory searches of police-impounded cars are “a well-defined exception to the
warrant requirement of the Fourth Amendment.” (Colorado v. Bertine (1987) 479 U.S.
367, 371.) The Supreme Court has recognized that police officers have a legitimate
interest in taking an inventory of the contents of vehicles they legally impound “to protect
an owner’s property while it is in the custody of the police, to insure against claims of
lost, stolen, or vandalized property, and to guard the police from danger.” (Id. at p. 372.)
Nonetheless, it is well established that an inventory search must not be a “ruse for a
general rummaging in order to discover incriminating evidence.” (People v. Williams
(1999) 20 Cal.4th 119, 126 (Williams).)
       “ ‘[A]n inventory search conducted pursuant to an unreasonable impound is itself
unreasonable.’ [Citation.]” (People v. Torres (2010) 188 Cal.App.4th 775, 786
(Torres).) “The decision to impound the vehicle must be justified by a community
caretaking function ‘other than suspicion of evidence of criminal activity’ [citation]
because inventory searches are ‘conducted in the absence of probable cause’ [citation].”
(Id. at p. 787.) “Whether ‘impoundment is warranted under this community caretaking
doctrine depends on the location of the vehicle and the police officers’ duty to prevent it
from creating a hazard to other drivers or being a target for vandalism or theft.’
[Citation.]” (People v. Williams (2006) 145 Cal.App.4th 756, 761.)
       “Police officers may exercise discretion in determining whether impounding a
vehicle serves their community caretaking function, ‘so long as that discretion is
exercised according to standard criteria and on the basis of something other than
suspicion of evidence of criminal activity.’ [Citation.] Statutes authorizing impounding

                                              6
under various circumstances ‘may constitute a standardized policy guiding officers’
discretion’ [citation], though ‘statutory authorization does not, in and of itself, determine
the constitutional reasonableness of the seizure’ [citation].” (Torres, supra,
188 Cal.App.4th. at p. 787.)
       An inventory search of an automobile lawfully impounded is valid if it is
conducted pursuant to “standardized criteria” (Colorado v. Bertine, supra, 479 U.S. at
pp. 374-375, fn. 6) or an “established routine,” (Florida v. Wells (1990) 495 U.S. 1, 4)
that is, if the police agency has a policy regarding conducting such searches and if the
policy is followed in the particular case. (Williams, supra, 20 Cal.4th at p. 126.) The
People bear the burden of proving that both the impoundment and search were
constitutionally reasonable under all the circumstances. (Id., at p. 130.)
       We conclude the search of defendant’s car was a lawful inventory search. Based
on defendant’s arrest, Lieutenant Glasgow had the authority under state law to impound
his car. (Veh. Code, § 22651, subd. (h).)6 Further, the record establishes that Lieutenant
Glasgow’s decision to impound the car served the community caretaking function of
preventing the contents of the car from becoming a target of theft. The car contained
numerous tools in plain sight and was located on Main Street in the City of Woodland.
The record also establishes that defendant’s car was inventoried pursuant to a
standardized written Davis Police Department policy. There was no evidence
demonstrating the impoundment was merely a ruse for conducting an improper
investigatory search. Accordingly, the trial court did not err in denying the motion to
suppress evidence.




6 A peace officer may remove a vehicle “[w]hen an officer arrests a person driving or in
control of a vehicle for an alleged offense and the officer is, by this code or other law,
required or permitted to take, and does take, the person into custody.” (Veh. Code,
§ 22651, subd. (h)(1).)

                                              7
B.     Section 654
       After imposing the sentence for the assault with a semiautomatic firearm offense,
the trial court imposed a concurrent two-year sentence for the unlawful possession of a
firearm offense. The trial court did not state any factual basis for its decision. However,
implicit in its imposition of the concurrent sentence was a finding that defendant’s
possession of a firearm was a separate and distinct offense from the assault with a
semiautomatic firearm offense. On appeal, defendant contends the trial court erred by
failing to stay his sentence for the unlawful possession of a firearm offense. According to
defendant, the trial court violated section 654 by not staying the sentence because both
offenses were committed pursuant to the same criminal objective—“committing the
assault.” We disagree.
       Section 654 prohibits multiple punishments for offenses arising from a single act
or an indivisible course of conduct. (People v. Latimer (1993) 5 Cal.4th 1203, 1208.) It
provides: “An act or omission that is punishable in different ways by different provisions
of law shall be punished under the provision that provides for the longest potential term
of imprisonment, but in no case shall the act or omission be punished under more than
one provision. An acquittal or conviction and sentence under any one bars a prosecution
for the same act or omission under any other.” (§ 654, subd. (a).) “[T]he purpose of
section 654 ‘is to insure that a defendant’s punishment will be commensurate with his
culpability.’ ” (Latimer, supra, at p. 1211.)
       “ ‘ “Whether a course of criminal conduct is divisible and therefore gives rise to
more than one act within the meaning of section 654 depends on the intent and objective
of the actor. If all of the offenses were incident to one objective, the defendant may be
punished for any one of such offenses but not for more than one.” ’ [Citation.]” (People
v. Capistrano (2014) 59 Cal.4th 830, 885.) “If, on the other hand, in committing various
criminal acts, the perpetrator acted with multiple criminal objectives that were
independent of and not merely incidental to each other, then he may be punished for the

                                                8
independent violations committed in pursuit of each objective even though the violations
were parts of an otherwise indivisible course of conduct.” (People v. Alvarado (2001)
87 Cal.App.4th 178, 196.)
       “ ‘ “The defendant’s intent and objective are factual questions for the trial court;
[to permit multiple punishments,] there must be evidence to support [the] finding the
defendant formed a separate intent and objective for each offense for which he was
sentenced.” ’ [Citation.]” (People v. Capistrano, supra, 59 Cal.4th at p. 886.) We
review the trial court’s determination regarding the applicability of section 654 for
substantial evidence, and presume in support of the court’s conclusion, the existence of
every fact the court could reasonably have deduced from the evidence. (People v. Jones
(2002) 103 Cal.App.4th 1139, 1143 (Jones); see also People v. Osband (1996) 13 Cal.4th
622, 730 [approving substantial evidence standard of review].) When section 654
prohibits multiple punishments, the trial court must stay execution of sentence on the
convictions that implicate multiple punishments. (People v. Correa (2012) 54 Cal.4th
331, 337.) The imposition of concurrent sentences is precluded by section 654 because
under such a sentence, the defendant is deemed to be subjected to the term of both
sentences although they are served simultaneously. (People v. Duff (2010) 50 Cal.4th
787, 796.)
       We find no error in the trial court’s imposition of a concurrent sentence for the
unlawful possession of a firearm offense. Under section 654, “multiple punishment is
improper where the evidence ‘demonstrates at most that fortuitous circumstances put the
firearm in the defendant’s hand only at the instant of committing another offense.’ ”
(Jones, supra, 103 Cal.App.4th at p. 1144; see People v. Bradford (1976) 17 Cal.3d 8,
22-23 [punishment for both assault with a deadly weapon upon a peace officer and
possession of a firearm by an ex-felon was improper where the defendant wrestled away
a peace officer’s revolver and shot at the officer with it].) However, “multiple
punishment is proper where the evidence shows that the defendant possessed the firearm

                                              9
before the crime, with an independent intent.” (Jones, supra, at p. 1144.) In Jones, the
court explained, “section 654 is inapplicable when the evidence shows that the defendant
arrived at the scene of his or her primary crime already in possession of the firearm.”
(Id., at p. 1145; see People v. Ratcliff (1990) 223 Cal.App.3d 1401, 1414 [Unlawful
possession of a firearm by a felon “is complete once the intent to possess is perfected by
possession. What the ex-felon does with the weapon later is another separate and distinct
transaction undertaken with an additional intent which necessarily is something more
than the mere intent to possess the proscribed weapon”].)
       Here, there is no evidence suggesting defendant fortuitously obtained possession
of the gun at the instant of the shooting. To the contrary, substantial evidence supports
the conclusion that defendant possessed the gun used in the shooting prior to assaulting
the victim. At trial, there was evidence that defendant possessed a nine-millimeter before
the assault. Eight days prior to the shooting, defendant sent a text message to his sister
stating: “Yeah, I got two bucks in [my] wallet, but I got two 15-round mags in my nine-
millimeter and a full tank of gas. That means I can’t go home ‘till I come up.” There
was also evidence that neither the victim nor her ex-boyfriend owned a gun. Under these
circumstances, the evidence supports a reasonable inference that defendant arrived at the
victim’s apartment with the gun. As such, section 654 is inapplicable because defendant
committed two separate acts within the meaning of the statute: arming himself with a
gun, and shooting the gun at the victim’s apartment. (Jones, supra, 103 Cal.App.4th at
p. 1147.) The evidence also supports an inference that defendant harbored separate
intents in committing the two offenses. (See ibid. [using the gun to shoot at a house
required a second intent in addition to the defendant’s original intent to possess the
firearm].) Accordingly, the trial court acted properly in not staying the sentence imposed
for the felon in possession of a firearm offense.




                                             10
                                  III. DISPOSITION
      The judgment is affirmed.



                                                     /S/

                                              RENNER, J.



We concur:



      /S/

HULL, Acting P. J.



      /S/

HOCH, J.




                                         11